Case 2:21-cv-00283-TS-DAO Document 28 Filed 05/27/21 PageID.666 Page 1 of 3




Jess M. Krannich (#14398)
Trevor J. Lee (#16703)
MANNING CURTIS BRADSHAW & BEDNAR PLLC
136 East South Temple, Suite 1300
Salt Lake City, UT 84111
Telephone: (801) 303-0034
Facsimile: (801) 364-5678
jkrannich@mc2b.com
tlee@mc2b.com

Attorneys for Plaintiffs

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, NORTHERN DIVISION

EAGLE VIEW TECHNOLOGIES, INC. and
PICTOMETRY INTERNATIONAL, Corp.,                 STIPULATED MOTION TO EXTEND
                                                      DEADLINE TO ANSWER
          Plaintiffs,

v.                                                   Case No.: 2:21-cv-00283-TS-DAO

NEARMAP US, INC.,                                        District Judge Ted Stewart

           Defendant.                                Magistrate Judge Daphne A. Oberg


       Plaintiffs Eagle View Technologies, Inc. and Pictometry International, Corp file this

stipulated Motion to extend the date for Defendant Nearmap, US, Inc. to answer or otherwise

respond to the Complaint. Plaintiffs represent that their counsel have recently communicated with

national counsel for Defendant, who have not yet appeared but who have requested additional time

to investigate and respond to the allegations of the Complaint.      Plaintiffs are amenable to

Defendant’s requested extension and have agreed to extend the deadline for Defendant to answer

or otherwise respond to the Complaint until July 8, 2021. Accordingly, Plaintiffs respectfully

request that the Court grant this Motion and extend Defendant’s deadline to answer or otherwise

respond to the Complaint to July 8, 2021, pursuant to the Proposed Order submitted herewith.
Case 2:21-cv-00283-TS-DAO Document 28 Filed 05/27/21 PageID.667 Page 2 of 3




     Dated: May 27, 2021     Respectfully submitted,

                            /s/ Jess M. Krannich
                            Jess M. Krannich (#14398)
                            Trevor J. Lee (#16703)
                            MANNING CURTIS BRADSHAW & BEDNAR PLLC
                            136 East South Temple, Suite 1300
                            Salt Lake City, UT 84111
                            (801) 303-0034
                            jkrannich@mc2b.com
                            tlee@mc2b.com

                             Adam R. Alper (pro hac vice)
                             Brandon H. Brown (pro hac vice)
                             Natalie Flechsig (pro hac vice)
                             KIRKLAND & ELLIS LLP
                             555 California Street
                             San Francisco, CA 94104
                             (415) 439-1400
                             adam.alper@kirkland.com
                             brandon.brown@kirkland.com
                             natalie.flechsig@kirkland.com

                             Michael W. De Vries (pro hac vice)
                             KIRKLAND & ELLIS LLP
                             555 South Flower Street
                             Suite 3700
                             Los Angeles, CA 90071
                             (213) 680-8400
                             michael.devries@kirkland.com

                            Leslie Schmidt (pro hac vice)
                            KIRKLAND & ELLIS LLP
                            601 Lexington Avenue
                            New York, NY 10022
                            (212) 446-4800
                            leslie.schmidt@kirkland.com

                            Gianni Cutri (pro hac vice)
                            KIRKLAND & ELLIS LLP
                            300 North LaSalle
                            Chicago, IL 60654
                            (312) 862-2000
                            gianni.cutri@kirkland.com

                                         2
Case 2:21-cv-00283-TS-DAO Document 28 Filed 05/27/21 PageID.668 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of May 2021, I caused the foregoing document entitled
STIPULATED MOTION TO EXTEND DEADLINE TO ANSWER to be electronically filed
through the Court’s ECF filing system and separately notified counsel for Defendant, who have not
yet appeared in the case, of Plaintiffs’ submission of the foregoing Motion to the Court by emailing an
electronic copy of the same to Defendant’s counsel.

                                             /s/ Jess M. Krannich




                                                   3
